36 F.3d 1105
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Tony Lynn BRASFIELD, Plaintiff-Appellant,v.Cheryl Denise BRASFIELD, Defendant-Appellee.
No. 93-3151.
United States Court of Appeals, Tenth Circuit.
Aug. 8, 1994.

Before TACHA, BRORBY and EBEL, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
This appeal is from an order of the district court dismissing as moot pro se petitioner's application to proceed in forma pauperis, and from an order of the district court dismissing the action and remanding it to Reno County District Court in Kansas on the grounds that the United States District Court lacks subject matter jurisdiction.  We affirm.


3
This appeal grows out of a divorce and child custody action that was filed originally by petitioner's wife in the state courts of Kansas.  Petitioner has attempted through various means to remove this case to the federal courts and to appeal the dismissal by the United States District Court.  This court, on April 27, 1993, vacated all orders and judgments appealed from and remanded this matter to the district court with instructions to enter an order nunc pro tunc to November 2, 1992, remanding the removed case back to the state courts.  The district court properly remanded, properly entered the order nunc pro tunc to November 2, 1992, and remanded it to the state courts.  This court is without jurisdiction in this appeal.


4
The case is dismissed.  The appeal is dismissed and the order of the district court dismissing plaintiff's application to proceed in forma pauperis is affirmed.  Petitioner is admonished that the federal courts are without subject matter jurisdiction in this matter.  All further attempts to remove this case to federal court or to appeal from dismissal orders will be dismissed summarily without opinion.  The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470